Citation Nr: 0106433	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-11 135	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from April 1958 to July 
1988.  

The veteran died on September [redacted], 1997; the appellant is his 
wife.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the RO in January 1998.  



REMAND

According to the death certificate, the veteran died of 
respiratory arrest due to lung cancer on September [redacted], 1997, 
at the age of 56. 

The appellant asserts that the veteran's exposure to asbestos 
during his 30 years of service with the Navy either caused or 
substantially contributed to the lung cancer that led to the 
respiratory arrest and resulted in his death.  

In a December 1998 statement, a private physician opined that 
the veteran's exposure to asbestos was a possible contributor 
in the development of the lung cancer that subsequently led 
to his death.   

The Board also notes that, in connection with his initial VA 
examination in 1989, shortly after service, it was reported 
that the veteran was suffering from bronchitis.  

Given the nature and extent of the veteran's active service 
and the medical evidence that is of record, the Board finds 
that further development of the record as discussed 
hereinbelow is indicated.  In this regard, the RO should 
undertake to obtain copies of records referable to all 
treatment received by the veteran following service.  

In McGinty v. Brown, 4 Vet. App. 428 (1993), the United 
States Court of Appeals for Veterans Claims (known previously 
as the United States Court of Veterans Appeals, prior to 
March 1, 1999) (hereinafter the "Court") observed that there 
had been no specific statutory guidance with regard to claims 
for service connection for asbestosis and other asbestos-
related diseases, nor had the Secretary promulgated any 
regulations.  VA, however, has issued a circular entitled 
Department of Veterans Benefits, Veteran's Administration, 
DVB Circular 21-88-8, Asbestos- Related Diseases (May 11, 
1988) (DVB Circular) which presents pertinent facts and 
information regarding the relationship between asbestos 
exposure and the development of disease.  

The provisions of this circular were also later incorporated 
in VA Adjudication Procedure Manual, M21-1, Part VI, par. 
7.21 (October 3, 1997).  

The DVB Circular emphasizes the following criteria which must 
be taken into account by VA when adjudicating asbestos 
claims:  First, "the latent period varies from 10 to 45 or 
more years between first exposure and development of the 
disease"; second, "[p]ersons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer"; and third, "U.S. 
Navy veterans were exposed to chrysolite products as well as 
amosite and crocidolite since these varieties of African 
asbestos were used extensively in military ship 
construction."  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  

Furthermore, in light of the fact that persons with asbestos 
exposure have an increased incidence of certain pulmonary 
diseases, VA has provided adjudicators some guidance in 
addressing claims involving asbestos exposure located in the  
Veterans Benefits Administration Manual M21-1, at part VI, 
paragraph 7.21(a-d).

In pertinent part, the guidelines provide that:

[w]hen considering VA compensation 
claims, rating specialists must determine 
whether or not military records 
demonstrate evidence of asbestos exposure 
in service.  Rating specialists must also 
assure that development is accomplished 
to determine whether or not there is 
preservice and/or post-service evidence 
of occupational or other asbestos 
exposure.  A determination must then be 
made as to the relationship between 
asbestos exposure and the claimed 
diseases, keeping in mind the latency and 
exposure information noted above.  As 
always, the reasonable doubt doctrine is 
for consideration in such claims.  If 
assistance is needed, contact the 
Compensation and Pension Service 
Regulations Staff.  

Veterans Benefits Administration Manual M21-1, at part VI, 
paragraph 7.21(d)(1).  

In addition, the Board notes that, during the course of this 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2999 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Also, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the appellant in order to have 
her submit any additional medical 
evidence or information, or further 
argument to support her assertions that 
the veteran had a lung disability due to 
inservice exposure to asbestos that 
caused his death.  The appellant should 
also be requested to submit the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and non-VA, who have treated the 
veteran for lung problems or other 
problems since service.  When the 
appellant responds, and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  The appellant should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  After undertaking any additional 
development deemed appropriate under VA 
Adjudication Procedure Manual, M21-1, 
Part VI, par. 7.21, the RO should again 
review the appellant's claim.  This 
should include considering the criteria 
listed in DVB 21-88-8.  The RO must 
ensure in this regard that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

No action on the appellant's part is required until 
further notice from the RO.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




